The Ordinary
The appellant, executor of John Gray, deceased, who was one of the executors of his father, Alexander Gray, senior, deceased, filed the account of his testator as such executor in the surrogate’s office of Middlesex county, February 19th, 1883, and the account, having been audited and stated by the surrogate, was reported to the court by the latter for allowance and settlement March 13th following. On that day the orphans court made an order of that date, but entitled of December Term, 1882, in which, after stating that the account had been audited and stated by the surrogate and placed on the files of his office twenty days previous to the time of making the order, they adjudged that notice of the intention of' John Gray to settle his account at that time had been given according to law, and directed that the account be presented to the court at the next regular term for allowance, according to the statute, and for final decree thereon. They afterwards, by decree of April 3d, 1883, allowed the account in all things as stated. The account purported to be the account of John Gray, and the notice of settlement purported to *211be signed by him. The latter was dated January 2d, 1883, and gave notice that he intended to exhibit his final account to the orphans court of Middlesex county “in the term of December ensuing,” for settlement and allowance. It was admitted on the hearing that John Gray died before the notice was given, and that the account was, in fact, rendered (and so it appears on its face) by the respondent as his administrator. It was also admitted that the appellant objected to the allowance of the account by the court, and that one of his objections was the want of sufficient notice. The notice was clearly insufficient, and it was error in the court to adjudge, under the circumstances, that notice had been given according to law. Such an adjudication, however, was an indispensable prerequisite to the passing of the account. Rev. Orphans Court § 102. Besides, the palpable absurdity of giving the notice in the name of the deceased and signing his name to it, the notice is of intention to exhibit the account at the December Term ensuing the date of the notice; that is, the term of December, 1883, almost a year distant from the date of the notice, while, in fact, the time intended was the term of December, 1882. Obviously the notice was a nullity. The decree appealed from will be reversed, with costs of the appeal to be paid by the respondent out of his own funds.